                                                                                        ATTACHM ENT 3


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION

                                                )
      United States of America                  )
                                                )
                    Plaintiff                   )
                                                )
          vs.                                   )       CASE NUMBER :                 CR618-11
                                                )
      Fabian Pineda                             )
                                                )
                    Defendant                   )


                                    CLERK’S CERTIFICATE/ORDER


                                                           Aileen Pineda Sanchez
              The Clerk hereby certifies that ____________________________________________
                                                 2000.00
    has deposited with the Court the sum of $ ______________ under F.R.Cv.P. 67. The money,
    designated as Registry funds, is hereby ORDERED to be deposited in an interest bearing account
    in accordance with the general order of this Court, entered September 23, 1983.
                          10th day of __________________
              DONE this _______            December           2018
                                                         , ___________ , by Order of this Court.



                                                           SCOTT L. POFF , CLERK




                                                           By : _______________________
                                                                  Deputy Clerk




(Rev. 9/02)
